 

Exhibit 10.1

 

FIFTH AMENDMENT TO OFFICE LEASE

 

THIS FIFTH AMENDMENT TO OFFICE LEASE (this “Amendment”) is entered into as of
this 10th day of January, 2019, by and between VTR LS 4320 FOREST PARK, LLC, a
Delaware limited liability company (“Landlord”), as successor-in-interest to
Cortex West Development I, LLC (“Original Landlord”), and STEREOTAXIS, INC., a
Delaware corporation (“Tenant”).

 

RECITALS

 

A. WHEREAS, Original Landlord and Tenant entered into that certain Office Lease
dated as of November 15, 2004, as amended by that certain First Amendment to
Office Lease dated as of November 30, 2007, that certain Second Amendment to
Office Lease dated as of May 1, 2013, that certain Third Amendment to Office
Lease dated as of August 14, 2013, and that certain Fourth Amendment to Office
Lease dated October 1, 2015 (collectively, and as the same may have been
heretofore further amended, amended and restated, supplemented or modified from
time to time, the “Existing Lease”) whereby Tenant leases from Landlord certain
space on the first, second and third floors of the west wing (the “Premises”) of
the building located at 4320 Forest Park Boulevard, St. Louis, Missouri (the
“Building”).

 

B. WHEREAS, Original Landlord assigned the Existing Lease to Landlord pursuant
to that certain Assignment and Assumption of Leases dated as of September 10,
2012.

 

C. WHEREAS, Tenant exercised its second and final Renewal Option (“Final Renewal
Option”), pursuant to Section 3.3 of the Existing Lease, to renew the term of
the Lease (“Final Renewal Term”), and Landlord and Tenant executed a Letter
Agreement dated as of December 19, 2018 (the “Letter Agreement”) in connection
with the Final Renewal Term.

 

D. WHEREAS, Landlord and Tenant desire to modify and amend the Existing Lease
pursuant to the Letter Agreement and only in the respects and on the conditions
hereinafter stated.

 

AGREEMENT

 

NOW THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

 

1. Incorporation; Definitions. The foregoing Recitals are hereby incorporated in
this Amendment and made a part hereof by this reference. For purposes of this
Amendment, capitalized terms shall have the meanings ascribed to them in the
Existing Lease and Letter Agreement unless otherwise defined herein. The
Existing Lease, as amended by this Amendment, is referred to collectively herein
as the “Lease.”

 

 

 



 

2. Term. Pursuant to the Final Renewal Option exercised by Tenant, the term of
the Lease is hereby extended to December 31, 2021.

 

3. Annual Base Rent. Commencing on January 1, 2019 and during the first year of
the Final Renewal Term, Tenant shall make monthly payments in an amount equal to
1/12th of Annual Base Rent, with Annual Base Rent calculated as follows: (a)
$35.65 per rentable square foot for the Office Space consisting of 57,426
rentable square feet; plus (b) $19.76 per rentable square foot for the
Production/Assembly Space consisting of 11,738 rentable square feet. After the
first year of the Final Renewal Term, Annual Base Rent will be increased each
year during the Final Renewal Term at the rate of 2.25% of the Annual Base Rent
charged the preceding year. Tenant shall pay to Landlord the Annual Base Rent
for the Premises during the Final Renewal Term in the manner prescribed and
otherwise in accordance with the terms and provisions of the Existing Lease. The
Annual Base Rent set forth herein includes the leasing commission equal to 3% of
the Annual Base Rent due during the Final Renewal Term (for a total commission
payable by Landlord to Tenant’s Broker during the Final Renewal Term of
$202,753) with payment due within 10 business days of execution and delivery of
this Amendment.

 

4. Adjustments to Annual Base Rent. Tenant shall continue to pay to Landlord
Tenant’s Pro Rata Share of Expenses (and all other sums of money due and owing
under the Lease) as provided in the Existing Lease subject to a new Expense Stop
established with the 2019 base year representing the 2018 operating Expenses
escalated by 3%. Tenant shall pay these sums in the manner prescribed and
otherwise in accordance with the terms and provisions of the Existing Lease.

 

5. Parking. During the Final Renewal Term, Landlord has the right to relocate 80
of the 100 parking spaces referenced in Section 21.17 of the Existing Lease to
the locations noted on the site plan attached hereto as Exhibit A, for the
purpose of constructing a new parking garage. Tenant will not be charged for
parking during the Final Renewal Term unless Tenant elects to return to the
residential garage parking before expiration of the Final Renewal Term in which
case Tenant will pay market rate for such parking in the residential garage for
the balance of the Final Renewal Term.

 

6. Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment other than
Cresa St. Louis (“Tenant’s Broker”) and agrees to reimburse, indemnify, save,
defend (at Landlord’s option and with counsel reasonably acceptable to Landlord,
at Tenant’s sole cost and expense) and hold harmless the Landlord for, from and
against any and all cost or liability for compensation claimed by any broker or
agent, other than Tenant’s Broker, employed or engaged by it or claiming to have
been employed or engaged by it.

 

7. Condition of Premises. Tenant acknowledges that (a) it is in possession of
and is fully familiar with the condition of the Premises and, notwithstanding
anything contained in the Lease to the contrary, agrees to take the same in its
condition “as is” as of the first day of the Final Renewal Term, and (b)
Landlord shall have no obligation to alter, repair or otherwise prepare the
Premises for Tenant’s continued occupancy for the Final Renewal Term or to pay
for any improvements to the Premises, except as may be expressly provided in the
Lease.

 

2

 

 

8. No Default. Tenant and Landlord represent, warrant and covenant to each other
that, to the best of the knowledge of each party, neither Landlord nor Tenant
are in default of any of their respective obligations under the Lease and no
event has occurred that, with the passage of time or the giving of notice (or
both) would constitute a default by either Landlord or Tenant thereunder.

 

9. Effect of Amendment. Except as modified by this Amendment, the Existing Lease
and all the covenants, agreements, terms, provisions and conditions thereof
shall remain in full force and effect and are hereby ratified and affirmed. In
the event of any conflict between the terms contained in this Amendment and the
Existing Lease, the terms herein contained shall supersede and control the
obligations and liabilities of the parties. From and after the date hereof, the
term “Lease” as used in the Lease shall mean the Existing Lease, as modified by
this Amendment.

 

10. Successors and Assigns. Each of the covenants, conditions and agreements
contained in this Amendment shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees. Nothing in this section shall in any way alter the provisions of the
Lease restricting assignment or subletting.

 

11. Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference. Submission of
this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.

 

12. Entire Agreement. This Amendment sets forth the entire agreement between
Landlord and Tenant with respect to the matters set forth herein.

 

13. Modification. This Agreement may not be altered, changed or modified except
by a writing signed by all of the Parties.

 

14. Authority. Both parties guarantee, warrant and represents that the
individual or individuals signing this Amendment have the power, authority and
legal capacity to sign this Amendment on behalf of and to bind all entities,
corporations, partnerships, limited liability companies, joint venturers or
other organizations and entities on whose behalf such individual or individuals
have signed.

 

15. Electronic Signatures; Counterparts. This Amendment may be executed by
electronic signature process (such as DocuSign) and in one or more counterparts,
each of which shall, for all purposes, be deemed an original and fully
enforceable as an original. All such counterparts, taken together, shall
constitute one and the same agreement even though all of the parties may not
have executed the same counterpart of this Agreement.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3

 



 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date and year first above written.

 

  LANDLORD:         VTR LS 4320 FOREST PARK, LLC,   a Delaware limited liability
company         By: /s/ Dave Liu   Name: Dave Liu   Title: Authorized Signatory
        TENANT:         STEREOTAXIS, INC.,   A Delaware corporation         By:
/s/ Marty Stammer   Name: Marty Stammer   Title: CFO

 

 

 



 

EXHIBIT A

 

(Site Plan)

 

 

 

 

[image_001.jpg] 

   

   



 



